VAN DYKE, P. J.
Appellant pleaded guilty to a charge of escape in violation of section 4531 of the Penal Code and admitted one prior conviction of burglary. He pleaded not guilty and not guilty by reason of insanity to a count charging *858robbery. A jury found him guilty of robbery in the second degree. The jury also found that appellant was sane at the time of the commission of the crime and that he had suffered a prior conviction of burglary. He was adjudged an habitual criminal. He appealed.
Upon appellant’s request for counsel this court appointed Rudolf H. Binseh, Esq., to represent him. Mr. Binsch advised that he found no legal basis for an appeal. This court thereupon extended to appellant leave to file a brief in propria persona or through counsel of his choice. None has been filed and the time granted has expired. After an independent review of the record we have found no merit in the appeal.
Appellant, who testified on his own behalf, admitted leaving the honor prison camp where he was an inmate, but claimed that he had only a hazy recollection of taking a truck and driving it away. He denied remembering his assault on the owner of the vehicle, although he admitted that it ‘ ‘ could well have happened.” Appellant’s excuse was that he was under the influence of cocaine. The evidence of appellant’s guilt was overwhelming and there were no errors of law.
The judgment is affirmed.
Schottky, J., and Warne, J. pro tem.,* concurred.

Assigned by Chairman of Judicial Council.